I concur in that part of the opinion which holds that after the board of equalization had assessed the property of petitioner, and had caused the same to be certified by the auditor to the clerks of each county pursuant to Rev. Laws 1910, secs. 7349, as he did, that the board thereby lost jurisdiction of the subject-matter until the time for the next annual assessment as required by section 7337. But I dissent from that part of the opinion which holds that section 7309 conferred any grant of power whatever to the board; said section, in my opinion, being applicable to the local assessor only.
I am authorized to say that SHARP, J., joins me in these views of the case.